14-52607-amk   Doc   FILED 04/30/21   ENTERED 04/30/21 09:23:34   Page 1 of 6
14-52607-amk   Doc   FILED 04/30/21   ENTERED 04/30/21 09:23:34   Page 2 of 6
                   323 FIFTH STREET                                                                                                 (800) 603-0836
                   EUREKA CA 95501                                                                           Para Español, Ext. 2660, 2643 o 2772
                                                                                                                 8:00 a.m. - 5:00 p.m. Pacific Time
                                                                                                                         Main Office NMLS #5985
                                                                                                                       Branch Office NMLS #9785




               MICHAEL SHAFFER
               C/O CARL HITEMAN
               226 N BROADWAY ST
               MEDINA OH 44256


Analysis Date: April 27, 2021                                                                                                                            Final
Property Address: 7889 HUBBARD VALLEY SEVILLE, OH 44273                                                                                Loan:
                                    Annual Escrow Account Disclosure Statement
                                                 Account History

      This is a statement of actual activity in your escrow account from Mar 2021 to May 2021. Last year's anticipated activity
      (payments to and from your escrow account) is next to the actual activity.

Payment Information                   Current:      Effective Jun 01, 2021:                  Escrow Balance Calculation
 Principal & Interest Pmt:                  756.23                  756.23                   Due Date:                                       May 01, 2021
 Escrow Payment:                            641.96                  456.01                   Escrow Balance:                                    2,679.71
 Other Funds Payment:                          0.00                    0.00                  Anticipated Pmts to Escrow:                          641.96
 Assistance Payment (-):                       0.00                    0.00                  Anticipated Pmts from Escrow (-):                      0.00
 Reserve Acct Payment:                         0.00                    0.00                  Anticipated Escrow Balance:                       $3,321.67
  Total Payment:                            $1,398.19                  $1,212.24


                      Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date           Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                                    Starting Balance           981.47           (1,661.74)
      Mar 2021            456.92     1,075.51                                   *                            1,438.39             (586.23)
      Apr 2021            456.92       641.96                                   *                            1,895.31               55.73
      Apr 2021                       2,623.98                                   *   Escrow Only Payment      1,895.31            2,679.71
      May 2021            456.92                                                *                            2,352.23            2,679.71
                                                                                    Anticipated Transactions 2,352.23            2,679.71
      May 2021                     641.96                                                                                        3,321.67
                      $1,370.76 $4,983.41                $0.00          $0.00

      An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
      our toll-free number.


      Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
      Federal law, your lowest monthly balance should not have exceeded 913.83 or 1/6 of the anticipated payment from the
      account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
      silent on this issue.




                                                                                                                                             Page 1
            14-52607-amk              Doc        FILED 04/30/21             ENTERED 04/30/21 09:23:34                        Page 3 of 6
Analysis Date: April 27, 2021                                                                                                                     Final
Borrower: MICHAEL SHAFFER                                                                                                           Loan:
                                                Annual Escrow Account Disclosure Statement
                                                       Projections for Coming Year

      This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
      from your account.

        Date              Anticipated Payments                                                                  Escrow Balance
                          To Escrow From Escrow               Description                                 Anticipated      Required
                                                              Starting Balance                             3,321.67        2,354.98
      Jun 2021              456.01                                                                         3,777.68        2,810.99
      Jul 2021              456.01        1,760.00            County Tax                                   2,473.69        1,507.00
      Aug 2021              456.01                                                                         2,929.70        1,963.01
      Sep 2021              456.01                                                                         3,385.71        2,419.02
      Oct 2021              456.01        1,963.00            Homeowners Policy                            1,878.72          912.03
      Nov 2021              456.01                                                                         2,334.73        1,368.04
      Dec 2021              456.01                                                                         2,790.74        1,824.05
      Jan 2022              456.01                                                                         3,246.75        2,280.06
      Feb 2022              456.01        1,749.17            County Tax                                   1,953.59          986.90
      Mar 2022              456.01                                                                         2,409.60        1,442.91
      Apr 2022              456.01                                                                         2,865.61        1,898.92
      May 2022              456.01                                                                         3,321.62        2,354.93
                         $5,472.12       $5,472.17

     (Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
      Your escrow balance contains a cushion of 912.03. A cushion is an additional amount of funds held in your escrow
      balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
      Federal law, your lowest monthly balance should not exceed 912.03 or 1/6 of the anticipated payment from the account,
      unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
      this issue.

      Your ending balance from the last month of the account history (escrow balance anticipated) is 3,321.67. Your starting
      balance (escrow balance required) according to this analysis should be $2,354.98. This means you have a surplus of 966.69.
      This surplus must be returned to you unless it is less than $50.00, in which case we have the additional option of keeping
      it and lowering your monthly payments accordingly. We are sending you a check for the surplus.

      We anticipate the total of your coming year bills to be 5,472.17. We divide that amount by the number of payments expected during
      the coming year to obtain your escrow payment.




                                                                                                                                         Page 2
            14-52607-amk             Doc        FILED 04/30/21             ENTERED 04/30/21 09:23:34                      Page 4 of 6
Analysis Date: April 27, 2021                                                                                                         Final
Borrower: MICHAEL SHAFFER                                                                                               Loan:

      New Escrow Payment Calculation
      Unadjusted Escrow Payment                      456.01
      Surplus Amount:                                  0.00
      Shortage Amount:                                 0.00
      Rounding Adjustment Amount:                      0.00
      Escrow Payment:                               $456.01




    NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
    premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
    the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
    payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
    Street, Eureka, Ca 95501 or 800-603-0836.

 * Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
 updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
 or return in the self-addressed envelope.




                                                                                                                             Page 3
           14-52607-amk           Doc      FILED 04/30/21           ENTERED 04/30/21 09:23:34                  Page 5 of 6
                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF OHIO
                                     AKRON DIVISION

 In Re:                                           Case No. 14-52607-amk

 Michael Lee Shaffer
                                                  Chapter 13
 Susan Lee Shaffer

 Debtors.                                         Judge Alan M. Koschik

                                 CERTIFICATE OF SERVICE

I certify that on April 30, 2021, a true and correct copy of this Notice of Mortgage Payment
Change was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

          Robert T. Tinl, Debtors’ Counsel
          bob@tinlanddeliman.com

          Keith Rucinski, Trustee
          ecfilings@ch13akron.com

          Office of the U.S. Trustee
          (registeredaddress)@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:

          Michael Lee Shaffer, Debtor
          Susan Lee Shaffer, Debtor
          7889 Hubbard Valley Road
          Seville, OH 44273
                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor




 14-52607-amk         Doc    FILED 04/30/21      ENTERED 04/30/21 09:23:34          Page 6 of 6
